Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of claims: claims 1-15 and 17-27 are pending. 
The amendment filed 1-31-2022 which amends claim 25 and adds claims 26-27 has been entered. New claims 26-27 are drawn to the examined invention. Claim 26 was canceled by the amendment filed 6/15/2021 Claims 1-11, 13-15 and 17-24 remain withdrawn for further consideration. Claims 12 and 25-27 are under examination.
 
		            Continuation data and claimed benefit           
This application is a CON of 13732911 file 1/2/2013 (now abandoned) which is a DIV of 12258340 filed 10/24/2008 (now US Pat. No. 8377869) which claims benefits of (i) 61052127 filed 5/9/2008, (ii) 61033740  filed 3/4/2008, and (iii) 60985620 filed 11/5/2007 and (iv) 60982368 field 10/24/2007 under 35 U.S.C. 119 (a)-(d). Provisional application 60982368 has support for the elected invention; and thus, the effective filing date of the claimed invention is 10/24/2007. 
	                          Withdrawal of rejections 
[1] The 103 rejection of claims 12 and 25 by US 20080260838 and US 20070215149 further  evidence by US20040002454 is withdrawn in light of the amendment filed 1/31/2022.  
[2] The ODP rejections of claims 12 and 25 over US Pat. Nos. 10751488, 10744280, 10376587, and 9358352 in view of US20070059374 (‘374), US20080260838  (‘838), US20070215149 (’149) and US20040002454 (‘454); and the ODP rejection of claims 12 and 25 over US Pat. Nos. 10342938, 10201672, 9802012, 9662461 and 9339615 in view of ‘374, ‘838, and ‘454 are withdrawn in light of the amendment filed 1/31/2022.  

The amendment filed 1/31/2022 necessitates the following new grounds of rejections (the 103 rejection and ODP rejections below).
  
    Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

   Claims 12 and 25-27 are rejected under 35 U.S.C. 103 as being obvious over 
US 20080260838 (‘838), and US 20070215149  (‘149) and US20060040953 (‘953, newly cited) further as evidence by US20040002454 (‘454) and US 20110117140 (‘140) (newly cited).
	Claim interpretation:	A kit (a composition) comprising a pulmonary (inhalation) drug delivery system that comprises a medicament “cartridge” and a dry powder inhaler operably configured to securely engage the cartridge which is given broadest reasonable interpretation (BRI) that the inhaler is configured to securely hold the cartridge that retains dry powder medicament.
It is noted that the claims 12 and 25 are “product” claims, the recitations “…for the treatment of Type 1 diabetes” (claim 12) and “…for the treatment of  hyperglycemia in a type 2 diabetic patient” (claim 25) are considered as an intended use which does not change structural limitation of the claimed  products. In the case of considering the treatment, GLP-1 has been used for treating of hyperglycemia and/or type 2 diabetes  as taught  by abstract and [0011] of US 20080260838 (see below). 

‘838 teaches a dry powder inhaler comprising a dry powder formulation  that comprises GLP-1/DKP such as GLP-1/FDKP (claims 12, 25) for pulmonary delivery ([0106] and [0104], ‘838); said dry powder inhaler delivers GLP-1/FDKP particle by inhalation to specific area of respiratory system ([0106], ‘838). It is noted that at last three lines of [0010] and [0096], ‘838 discloses that “diketopiperazine” (DKP)  is “2,5-diketo-3,6-di(4-fumaryl-aminobutyl)piperazine” (FDKP) which has ability to form microparticles (claims 12, 25) that are useful for drug delivery and drug stabilization ([0094], ‘838). Next, ‘838 teaches that the dry powder formulation comprises a diketopiperazine (DKP) salt (new claims 26, 27) wherein the diketopiperazine (DKP) is 2,5-diketo-3,6-di(4-fumaryl-aminobutyl)piperazine (FDKP) (see [0021], lines 5-8; and [0097], line 13, ‘838).
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (claims 12, 25), ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on instant range “about 0.2 mg to about 3 mg”  of GLP-1 in the dry powder formulation per dose recited  in the claims 12 and 25. The DKP (FDKP) microparticles are useful for drug deliver such as GLP-1 delivery  thereby providing a stable formulation that is resistant to degradation of GLP-1 peptide ([00094], ‘838) wherein the formulation is GLP-1/FDKP dry powder formulation useful for treating diseases such as type II diabetes ([0101]-[0102], ‘838). The GLP-1 peptide has been known to have short half-life in vivo; this deficiency can be overcome by formulation GLP-1 with FDKP (see [0069], ‘838).
The DKP  (encompassing FDKP) has property of forming microparticles (claims 12, 25) and  provides a stable formulation that is resistant to degradation  (see [0094], ‘838) suggesting an advantage of formulating active agent (GLP-1) with FDK microparticles for the delivery. Said formulation is stable and inhalable ([0009], ’838).  
The GLP-1 is a human GLP-1 (claims 12, 25) wherein the formulation of  GLP-1 with FDKP is stable and resistant to degradation of the loaded GLP-1 ([0077], ‘838).

	In addition, ‘838 teaches that GLP-1 is able to increase insulin secretion in type 2 diabetes patient ([0005], [0196], ‘838). The Examples 12 and 20 of ‘838 disclose “single dose administration of the GLP-1 FDKP formulation (see [0203], Example 12, ‘838) and show that the late surge in native GLP-1 is associated with an increased insulin secretion can be mimicked by post-prandial (i.e. after meal), which reads on “meal-induced insulin release” (claims 12, 15) administration of GLP-1/FDKP inhalation powder (see [0239] at Example 20, ‘838), as applied to “wherein said single dose is sufficient to stimulate meal-induced insulin release (i.e. insulin secretion) from the pancreas” (claims 12, 25). It is noted that the GLP-1/DKP dry powder formulation of ‘838 increases pancreatic beta cell mass ([0107], lines 9-14, ‘838) from which insulin is secreted as evidenced by [0004] of ‘454; and see also [0189], last 3 lines, ‘838.
Regarding inhaler configured to securely engage  said cartridge which comprises a single dose  of the dry powder formulation (claims 12, 25), ’838 has taught that FDKP/GLP-1 dry powder formulation is made with a single dose  to deliver to the subject (rat) by pulmonary inhalation ([0181], lines 4-6, ‘838) and is for daily single dose administration (Example 13, [0205], lines 5-7, ‘838) using an inhaler comprising five cartridges ([0198], ‘838), and taught  the “single-dose cartridge” (claims 12, 25) for delivering GLP-1/FDKP dry powder formulation ([0248], lines 4-6, ‘838). The “single dose” of GLP-1/FDKP inhalation powder to a subject has been used in a Phase 1 clinical trial  (Example 20, lines  1-4, ‘838). In addition, ‘838 teaches that administration of a single dose of GLP-1/FDKP inhalation powder will occur at Visit 2 for the clinical trial ([0246], lines 4-5, ‘838).  These teachings together are applied to “a single dose of the dry powder formulation to be deliver to a patient in a single inhalation”  (claims 12, 25).
 Provided that ‘838 does not expressly disclose that an inhaler device containing a cartridge configured to  securely engage said cartridge (claims 12, 25), however, ‘838 has suggested the use of “single-dose cartridge” for delivering GLP-FDKP inhalation dry powder ([0248], ‘838). Accordingly, the inhaler art (‘149)  discloses a dry powder inhaler comprising a unit-dose micro-cartridge (that is within breadth  of  a medicament “cartridge” of amended claims 12, 25) for delivering medicament/drug, wherein the inhaler is configured to securely hold the micro-cartridge ([0101], lines 3 and 11-12, ‘149) which holds the “unit dose” of dry powder ([0063], lines 1-2; and [0064], lines 5-6, ‘149) wherein the “unit-dose” is also known as “single dose” (evidenced by [0097], line 10, ‘140) and wherein the micro-cartridge is held in the inhalation chamber to release the dry powder therein during inhalation ([0010], lines 11-13, ‘194). Thus, the unit-dose [single-dose] microcartridge (‘149) is within the breadth of the “single-dose cartridge”  (‘838) for delivering GLP-FDKP inhalation dry powder.
It is noted that, similar to ‘838, the inhaler of ‘149 is designed and made for delivery of inhalable medicaments ([0012], ‘149) that encompass peptide/protein drugs  for diabetes therapy ([0059], lines 12-13, ‘149), which is the common subject matter of ‘838 which has disclosed that the dry powder formulation  containing the peptide “GLP-1” and FDKP is useful for treating diseases such as type 2 diabetes (see abstract, [0002] and [0102], ‘838). 
The “microcartridge” is a disposable drug container that holds dry powder drug or medicament  ([0050], lines 1-4 and 8, ‘149) which is suitable for delivering dry powder formulation ([0002], ‘149) for treating diabetes ([0059], line 6, ‘149), which is also the common subject matter of ‘838. Thus, the disclosure of ‘149 is in the same field of endeavor as ‘838. Thus, it would have been obvious for one or ordinary skill in the art to use the inhaler taught by ‘149 in the place of the inhaler of ‘838, wherein the inhaler (‘149) is loaded with the disposable micro-cartridge which holds GLP-1/FDKP drug powder for inhalation delivery of the dry powder formulation comprising GLP-1/FDKP microparticle (‘838) to a diabetic patient with reasonable expectation of success.
Regarding the limitation “from about 35% to about 75% of the microparticles have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m”  (amended claims 12, 25), the closely related art  ‘953 teaches that the microparticles having size 0.5-10 [Symbol font/0x6D]m in diameter exhibit desirable size distributions as well as good cargo tolerance ([0054], ‘953), and discloses that respirable fraction (%) of the microparticles (particles) between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0073], ‘953) is 44.5% for FDKP formulated bioactive agent insulin (see Table 3 and [0100], lines 1-3, ‘953); said 44.5% reads on instant “about 35% to about 75%  of microparticle (comprising DKP) have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” (claims 12, 25). 
In addition, ‘953 has taught the particle of dry powder of diameter from about 0.5 [Symbol font/0x6D]m to 10 [Symbol font/0x6D]m is suitable for pulmonary administration ([0014], ‘953).  
It is noted that, like ‘838, the reference ‘953 has also taught the microparticle formulation comprising FDKP and drug molecule in dry powder form improving drug stability [advantage] whiten the dry powder formulation enables inhalation specifically to the nasal mucosa or deep lung, depending on the size of the microparticle ([0078], lines 1-11,‘953).  ‘838 has taught that the GLP-1/DKP particles can be delivered by inhalation to specific areas of the respiratory system, depending on the particle size ([0106], lines 1-4, ‘838). 

In addition, ‘953 teaches the advantage of the FDKP microparticle dry powder formulation (which is the common subject matter of ‘838), i.e., improving the corresponding aerodynamic performance with increasing content of a bioactive agent (encompassing GLP-1) in the microparticles (see [0073], lines 1-5, ‘953). This is because FDKP is able to facilitate transcellular transport of biologically active agents across biological tissues without disrupt cell membrane in vivo or in vitro  ([0062], lines 1-8, ‘953). Thus, the disclosures of ‘953 are in the same field endeavor as ‘838. Here, it is noted that GLP-1 peptide has been known to have short half-life in vivo; this deficiency can be overcome by formulation GLP-1 with FDKP as taught by ‘838 (see [0069]).
It therefore would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to use the dry powder formulation comprising the GLP-1/FDKP microparticles with diameter between 0.5 and 5.8 [Symbol font/0x6D]m (‘953) characterized by about 44.5% respirable fraction for delivering peptide drug such as GLP-1 for treating diabetes  
with reasonable expectation of success.  
Therefore, the combination of the references’ teachings renders claims 12 and 25-27 prima facie obvious. 

The applicants’ response to the 103 rejection
Examiner remark: although the above 103 rejection is a new ground rejection necessitated by the applicant’s amendment filed 1/31/2022, the following discussion address the relevant applicant’ arguments as to references’ teachings in the previous rejection. 
At pages 6-8, the response filed 1/3/12022 asserts that neither ‘838 (Hokenson) nor ‘148 (King) teaches or suggests the limitation of about 35-75% of the microparticle having diameter of less than 5.8 [Symbol font/0x6D]m set forth in the amended claims 12 and 25 (p.7, 2nd para to p.8, 2nd para, the response). Also, the response asserts that  ‘454 (Coolidge) does not rectify this shortcoming (p.8, 3rd para, the response). Thus, the response requests withdrawal of the rejection.

The applicants’ argument is found not persuasive because of the following reasons.
The primary reference ‘838 has taught the FDKP microparticles formulated  in dry powder formation for inhalation delivery of peptide drug GLP-1, and has suggested that it is “particle size” dependent for GLP-1/DKP microparticles to be delivered by inhalation to specific areas of the respiratory system (see corresponding discussion in the rejection).  Though ‘838 does not particularly disclose the particle “size, the closely related art ‘953 teaches that  taught the particle of dry powder of diameter from about 0.5 [Symbol font/0x6D]m to 10 [Symbol font/0x6D]m is suitable for pulmonary administration ([0014], ‘953), and has provided exemplary microparticle size 0.5 [Symbol font/0x6D]m-5.8 [Symbol font/0x6D]m in diameter with for FDKP formulation of bioactive peptide wherein the 44.5 % respirable fraction  of the microparticles have said “0.5 [Symbol font/0x6D]m-5.8 [Symbol font/0x6D]m” which is within desirable size distributions 0.1-10 [Symbol font/0x6D]m  ([0054], ‘954); the prior art “0.5 -5.8 [Symbol font/0x6D]m” reads on instant limitation “…about 35-75% of the microparticle having diameter of less than 5.8 [Symbol font/0x6D]m” recited in amended claims 12 and 25.  Thus, it would have been prima facie obvious for one skilled in the art to choose and use  the GLP-1/FDKP microparticle size of  “0.5 -5.8 [Symbol font/0x6D]m” for pulmonary administration (i.e., inhalation delivery) of the dry powder formulation comprising the GLP-1/FDKP microparticles to a patient in need thereof for treating disease such as diabetes with reasonable expectation  of success. 

Also, from page 8, last paragraph to page 9, 2nd paragraph, the  response argues that the micro-cartridge described by ‘149 ( King) is disposed in a first travel path whereas the cartridge taught by ‘838 (Hokenson) is a discrete cartridge. It appears that applicant are arguing the difference of the cartridge types between ‘838 and ‘149. Thus, response infers that one skilled in the art would not combine the teachings of ‘149 with ‘838; and thus, the response requests withdrawal of the rejection.  
 
The applicants’ argument is found not persuasive because, as discussed in the rejection, ‘838 has suggested using a “single-dose” cartridge to deliver the GLP-FDKP inhalation dry powder. Accordingly, ‘149 teaches a “unit-dose” micro-cartridge for delivering medicament/drug which would encompassed GLP-1 drug, wherein the “unit-dose” is an alternative name of “single does”; and thus, the unit-dose micro-cartridge (‘149) is well within scope of the “single-dose” cartridge (‘838). 
It is noted that the above 103 rejection is based on the obviousness of replacing the inhaler (‘838) by the inhaler (‘149), and that both the micro-cartridge inhaler (‘149)  and the inhaler (‘838) are designed/use for delivering the dry powder drug formulation via inhalation for treating disease such as diabetes; i.e., the ‘149 disclosure is in the same field of endeavor as ‘838. 
The inhaler of ‘149 is particularly suitable for dispensing or delivering medication such as “hormone” to diabetic patients ([0122], ‘149) wherein GLP-1 (‘838) has been known as an insulinotropic “hormone” ([0161], line 6, ‘838).  Moreover, unit-dose micro-cartridges (‘149) are detachable from each other within the inhaler and can be is a discrete cartridge for single does (‘838) delivery. Thus, the ‘149 disclosure would have motivated one skilled in the art to consider, choose and use unit dose microcartridge inhaler (‘149) in the place of the inhaler (‘838) for inhalation delivery of the GLP-1/FDKP microparticle formulated as dry powder form in order to treat diabetes with reasonable expectation of success. Thus, the above applicants’ argument does not support the applicants’ position and is not persuasive.
 Therefore, the 103 rejection is proper and maintained.  

           
Claim Rejection –Obviousness Type Double Patenting 
             
            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Claim interpretation:	A kit (a composition) comprising a pulmonary (inhalation) drug delivery system that comprises a medicament “cartridge” and a dry powder inhaler operably configured to securely engage the cartridge which is given broadest reasonable interpretation (BRI) that the inhaler is configured to securely hold the cartridge that retains dry powder medicament.
	Regarding the “a kit” relation to “inhaler”, the relative art has referred  the  “inhaler”  to “a kit” which comprises cartridge, and a pulmonary administration system comprising the “inhaler” (see [0176], lines 1-2; and [0197], line 4,  US 20070183983).  Therefore the following rejection is applicable.  Thus, the following ODP rejections are applicable.
It is noted that the claims 12 and 25 are “product” claims, the recitations “…for the treatment of Type 1 diabetes” (claim 12) and “…for the treatment of  hyperglycemia in a type 2 diabetic patient” (claim 25) are considered as an intended use which does not carry the patentable weight. In the case of considering the treatment, GLP-1 has been used for treating  of hyperglycemia and/or type 2 diabetes as evidenced by abstract and [0011] of US 20080260838.
	Thus, the following ODP rejections are applicable.

[1] Claims 12 and 25-27 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Pat. No. 10751488 (‘488) in view of US 20070059374 (‘374), US 20080260838 (‘838), US 20070215149  (‘149) and US20060040953 (‘953) further as evidenced by US20040002454 (‘454). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-18 of ‘488 claim a medicament cartridge of an inhaler, comprising a cartridge which is configured to adapt to the inhaler that is an inhalation device, wherein the medicament comprises an active agent such as glucagon-like peptide-1 (GLP-1) (claims 4 and 7 of ‘488) and diketopiperazine (DKP) (see claims 8, 17 and 18 of ‘488) such as FDKP (claim 9 of ‘488).                     
Regarding “inhaler operably configured to securely engage said cartridge”, it has been known from the inhaler art (‘149) that a dry powder inhaler comprising a micro-cartridge (that is within breadth  of  a medicament “cartridge” of amended claims 12, 25) is configured to securely hold the micro-cartridge ([0101], lines 3 and 11-12, ‘149) useful for delivering peptide drug for diabetes therapy ([0012] and [0059], lines 12-13, ‘149), which together are the common subject matter of ‘488. Thus, it would have been obvious for one or ordinary skill in the art to use the inhaler taught by ‘149 in the place of the inhaler of ‘488, wherein the inhaler (‘149) is loaded with the disposable microcartridges which holds GLP-1 /FDKP drug powder for delivering to a diabetic patient wherein the dry powder formulation comprising GLP-1/FDKP microparticle with reasonable expectation of success.
Regarding the  “microparticles” of FDKP (instant claims 12, 25), although  the claims of ‘488 do not expressly claim the “microparticles, the closely related art (‘374) teaches GLP-1 loaded FDKP microparticles ([0019]-[0020], ‘374)  and dry powder composition comprising the microparticles ([0029], last three lines, ‘374) wherein the active agent (e.g., GLP-1)  is adsorbed on the surface of the microparticles that comprise fumaryl diketopiperazine (FDKP) ([0014], and [0040], ‘374) wherein the microparticle can be prepared in powder form ([0016], lines 5-9, ‘374). Also, ‘374 teaches that the active agent (including GLP-1 in this case) can be prepared for delivery by inhalation of a dry powder comprising the microparticles ([0029], last two lines, ‘374). This, it is obvious to prepare the dry powder formulation comprising  GLP-1 combined with FDKP microparticle (according to the process of preparing DKP micro-particle with active agent as described at [0034] of ‘374)  for the desired inhalation delivery.
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), although ‘488 does not claim this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.

Regarding the limitation “from about 35% to about 75% of the microparticles have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m”  (instant claims 12, 25), the closely related art  ‘953 teaches that the microparticles having size 0.1-10 [Symbol font/0x6D]m in diameter exhibit desirable size distributions as well as good cargo tolerance ([0054], ‘953), and discloses that respirable fraction (%) of the microparticles (particles) between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0073], ‘953) is 44.5% for FDKP formulated bioactive agent insulin (see Table 3 and [0100], lines 1-3, ‘953); said 44.5% reads on instant “about 35% to about 75%  of microparticle (comprising DKP) have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” (instant claims 12, 25). 
In addition, ‘953 teaches the advantage of the FDKP microparticle dry powder formulation (which is the common subject matter of ‘838), i.e., improving the corresponding aerodynamic performance with increasing content of a bioactive agent (encompassing GLP-1) in the microparticles (see [0073], lines 1-5, ‘953). This is because FDKP is able to facilitate transcellular transport of biologically active agents across biological tissues without disrupt cell membrane in vivo or in vitro  ([0062], lines 1-8, ‘953). Thus, the disclosures of ‘953 are in the same field endeavor as ‘488.  It therefore would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to modify the medicament the GLP-1/FDKP microparticles with diameter between 0.5 and 5.8 [Symbol font/0x6D]m) characterized by about 44.5% respirable fraction in order for delivering peptide drug such as GLP-1 for treating diabetes with reasonable expectation of success.  
Regarding the limitation “said cartridge comprises a single dose of the dry powder formulation to be delivered to a patient in a single inhalation, wherein said single dose is sufficient to stimulate meal-induced insulin release from the pancreas” (amended claims 12, 25),  
the closely related FDKP/GLP-1 art (‘838) teaches that GLP-1 is able to increase insulin secretion in type 2 diabetes patient ([0005], [0196], ‘838) which is the common subject matter of ‘488. As far as “…single dose …” is concerned, ’838 teaches that FDKP/GLP-1 dry powder formulation is made with a single dose  to deliver to the subject (rat) by pulmonary inhalation  (see [0181], lines 4-6, ‘838) and is for daily single dose administration (Example 13, [0205], lines 5-7, ‘838), and teaches the “single-dose cartridge” for delivering GLP-1/FDKP dry powder formulation ([0248], lines 4-6, ‘838), and Phase 1a trail  using “single dose” of GLP-1/FDKP inhalation powder to a subject (Example 20, lines  1-4, ‘838). Additionally, ‘838 discloses that administration of a single dose of GLP-1/FDKP inhalation powder will occur at Visit 2 ([0246], lines 4-5, ‘838).  These teachings together are applied to “a single dose of the dry powder formulation to be deliver to a patient in a single inhalation”  (instant claims 12, 25).
The Examples 12 and 20 of ‘838 disclose “single dose administration of the GLP-1 FDKP formulation (see [0203], Example 12, ‘838), shows that the late surge in native GLP-1 is associated with an increased insulin secretion can be mimicked by post-prandial (i.e. after meal, which reads on “meal-induced insulin release” in claims 12, 15) administration of GLP-1/FDKP inhalation powder (see Example 20, [0239], ‘838) wherein the GLP-1/DKP dry powder formulation increases pancreatic beta cell mass ([0107], lines 9-14, ‘838) from which insulin is secreted as evidenced by [0004] of ‘454; and see also [0189], last 3 lines, ‘838, as applied to instant limitation “wherein said single dose is sufficient to stimulate meal-induced insulin release (i.e. insulin secretion)  from the pancreas” (instant claims 12, 25). Further, ‘838 teaches that the dry powder formulation comprises a diketopiperazine (DKP) salt (instant claims 26, 27) wherein the diketopiperazine (DKP) is 2,5-diketo-3,6-di(4-fumaryl-aminobutyl)piperazine (FDKP) (see [0021], lines 5-8; and [0097], line 13, ‘838).
Therefore, the instant  claims and the claims of ‘488 are not patentably distinct from each other.  

[2] Claims 12 and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 19 of US Pat. No. 10744280 (‘280) in view of US 20070059374 (‘374), US 20080260838 (‘838), US 20070215149  (‘149) and US20060040953 (‘953) further as evidenced by US20040002454 (‘454). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-13 of ‘280 claim a medicament cartridge for an inhaler, comprising a cartridge which is configured to adapt to the inhaler ( an inhalation device), wherein the cartridge is configured to contain a dry powder comprising  an active agent such as glucagon-like peptide-1 (GLP-1) (claims 5, 12 and 13 of ‘488) formulated with FDKP (i.e., 2,5-diketo-3,6-bis(N--X-4-aminobutyl)piperazine, wherein X is fumaryl)(see claims 5-7 of ‘280. 
Regarding “inhaler operably configured to securely engage said cartridge”, it has been known from the inhaler art (‘149) that a dry powder inhaler comprising a micro-cartridge (that is within breadth  of  a medicament “cartridge” of amended claims 12, 25) is configured to securely hold the micro-cartridge ([0101], lines 3 and 11-12, ‘149) useful for delivering peptide drug for diabetes therapy ([0012] and [0059], lines 12-13, ‘149), which together are the common subject matter of ‘208. Thus, it would have been obvious for one or ordinary skill in the art to use the inhaler taught by ‘149 in the place of the inhaler of ‘208, wherein the inhaler (‘149) is loaded with the disposable micro-cartridges which holds GLP-1 /FDKP drug powder for delivering to a diabetic patient wherein the dry powder formulation comprising GLP-1/FDKP microparticle with reasonable expectation of success.
Regarding the  “microparticles” of FDKP (instant claims 12, 25), although the claims of ‘280 do not expressly claim the “microparticles, the closely related art (‘374) teaches GLP-1 loaded FDKP microparticles ([0019]-[0020], ‘374)  and dry powder composition comprising the microparticles ([0029], last three lines, ‘374) wherein the active agent (e.g., GLP-1)  is adsorbed on the surface of the microparticles that comprise fumaryl diketopiperazine (FDKP) ([0014], and [0040], ‘374) wherein the microparticle can be prepared in powder form ([0016], lines 5-9, ‘374). Also, ‘374 teaches that the active agent (including GLP-1 in this case) can be prepared for delivery by inhalation of a dry powder comprising the microparticles ([0029], last two lines, ‘374). This, it is obvious to prepare the dry powder formulation comprising  GLP-1 combined with FDKP microparticle (according to the process of preparing DKP micro-particle with active agent as described at [0034] of ‘374)  for the desired inhalation delivery.
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), although ‘280 does not claim this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.

Regarding the limitation “from about 35% to about 75% of the microparticles have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m”  (instant claims 12, 25), the closely related art  ‘953 teaches that the microparticles having size 0.1-10 [Symbol font/0x6D]m in diameter exhibit desirable size distributions as well as good cargo tolerance ([0054], ‘953), and discloses that respirable fraction (%) of the microparticles (particles) between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0073], ‘953) is 44.5% for FDKP formulated bioactive agent insulin (see Table 3 and [0100], lines 1-3, ‘953); said 44.5% reads on instant “about 35% to about 75%  of microparticle (comprising DKP) have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” (instant claims 12, 25). 
In addition, ‘953 teaches the advantage of the FDKP microparticle dry powder formulation (which is the common subject matter of ‘838), i.e., improving the corresponding aerodynamic performance with increasing content of a bioactive agent (encompassing GLP-1) in the microparticles (see [0073], lines 1-5, ‘953). This is because FDKP is able to facilitate transcellular transport of biologically active agents across biological tissues without disrupt cell membrane in vivo or in vitro  ([0062], lines 1-8, ‘953). Thus, the disclosures of ‘953 are in the same field endeavor as ‘280.  It therefore would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to modify the medicament the GLP-1/FDKP microparticles with diameter between 0.5 and 5.8 [Symbol font/0x6D]m) characterized by about 44.5% respirable fraction in order for delivering peptide drug such as GLP-1 for treating diabetes with reasonable expectation of success.  




Regarding the limitation “said cartridge comprises a single dose of the dry powder formulation to be delivered to a patient in a single inhalation, wherein said single dose is sufficient to stimulate meal-induced insulin release from the pancreas” (amended claims 12, 25),  
the closely related FDKP/GLP-1 art (‘838) teaches that GLP-1 is able to increase insulin secretion in type 2 diabetes patient ([0005], [0196], ‘838) which is the common subject matter of ‘208. As far as “…single dose …” is concerned, ’838 teaches that FDKP/GLP-1 dry powder formulation is made with a single dose  to deliver to the subject (rat) by pulmonary inhalation  (see [0181], lines 4-6, ‘838) and is for daily single dose administration (Example 13, [0205], lines 5-7, ‘838), and teaches the “single-dose cartridge” for delivering GLP-1/FDKP dry powder formulation ([0248], lines 4-6, ‘838), and Phase 1a trail  using “single dose” of GLP-1/FDKP inhalation powder to a subject (Example 20, lines  1-4, ‘838). Additionally, ‘838 discloses that administration of a single dose of GLP-1/FDKP inhalation powder will occur at Visit 2 ([0246], lines 4-5, ‘838).  These teachings together are applied to “a single dose of the dry powder formulation to be deliver to a patient in a single inhalation”  (instant claims 12, 25).
The Examples 12 and 20 of ‘838 disclose “single dose” administration of the GLP-1 FDKP formulation (see [0203], Example 12, ‘838), shows that the late surge in native GLP-1 is associated with an increased insulin secretion can be mimicked by post-prandial (i.e. after meal, which reads on “meal-induced insulin release” in claims 12, 15) administration of GLP-1/FDKP inhalation powder (see Example 20, [0239], ‘838) wherein the GLP-1/DKP dry powder formulation increases pancreatic beta cell mass ([0107], lines 9-14, ‘838) from which insulin is secreted as evidenced by [0004] of ‘454; and see also [0189], last 3 lines, ‘838, as applied to instant limitation “wherein said single dose is sufficient to stimulate meal-induced insulin release (i.e. insulin secretion)  from the pancreas” (instant claims 12, 25). Further, ‘838 teaches that the dry powder formulation comprises a diketopiperazine (DKP) salt (instant claims 26, 27) wherein the diketopiperazine (DKP) is 2,5-diketo-3,6-di(4-fumaryl-aminobutyl)piperazine (FDKP) (see [0021], lines 5-8; and [0097], line 13, ‘838).
Therefore, the instant  claims and the claims of ‘280 are not patentably distinct from each other.  

[3] Claims 12 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-14 and claims 1, 2, 8 and 10 of US Pat. No. 10376587 (‘587) in view of US 20070059374 (‘374), US 20080260838 (‘838), US 20070215149  (‘149) and US20060040953 (‘953) further as evidenced by US20040002454 (‘454). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1 and 13-14 of ‘587 claim a dry powder inhaler for delivering an active agent that is an inhalable composition  comprising microparticles of FDKP (i.e., 2,5-diketo-3,6-bis(N--X-4-aminobutyl)piperazine or FDKP sale (instant claims 26, 27), wherein X is fumaryl) and GLP-1 peptide (claims 1-5, 8 and 10 of ‘587), wherein the inhalable composition is provided in a unit dose cartridge for using with a reusable inhaler (claim 14 of ‘587). Further,  claim 14 of ‘587 claims that the inhaler contain a unit dose cartridge for using with a reusable inhaler, which is the common subject matter of instant “a medicament cartridge” of instant claims 12 and 25.
 Regarding “inhaler operably configured to securely engage said cartridge”, it has been known from the inhaler art (‘149) that a dry powder inhaler comprising a micro-cartridge (that is within breadth  of  a medicament “cartridge” of amended claims 12, 25) is configured to securely hold the micro-cartridge ([0101], lines 3 and 11-12, ‘149) useful for delivering peptide drug for diabetes therapy ([0012] and [0059], lines 12-13, ‘149), which together are the common subject matter of ‘587. Thus, it would have been obvious for one or ordinary skill in the art to use the inhaler taught by ‘149 in the place of the inhaler of ‘587, wherein the inhaler (‘149) is loaded with the disposable micro-cartridges which holds GLP-1 /FDKP drug powder for delivering to a diabetic patient wherein the dry powder formulation comprising GLP-1/FDKP microparticle with reasonable expectation of success.
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), although ‘587 does not claim this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.
Regarding the limitation “from about 35% to about 75% of the microparticles have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m”  (instant claims 12, 25), the closely related art  ‘953 teaches that the microparticles having size 0.1-10 [Symbol font/0x6D]m in diameter exhibit desirable size distributions as well as good cargo tolerance ([0054], ‘953), and discloses that respirable fraction (%) of the microparticles (particles) between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0073], ‘953) is 44.5% for FDKP formulated bioactive agent insulin (see Table 3 and [0100], lines 1-3, ‘953); said 44.5% reads on instant “about 35% to about 75%  of microparticle (comprising DKP) have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” (instant claims 12, 25). 
In addition, ‘953 teaches the advantage of the FDKP microparticle dry powder formulation (which is the common subject matter of ‘838), i.e., improving the corresponding aerodynamic performance with increasing content of a bioactive agent (encompassing GLP-1) in the microparticles (see [0073], lines 1-5, ‘953). This is because FDKP is able to facilitate transcellular transport of biologically active agents across biological tissues without disrupt cell membrane in vivo or in vitro  ([0062], lines 1-8, ‘953). Thus, the disclosures of ‘953 are in the same field endeavor as ‘587.  It therefore would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to modify the medicament the GLP-1/FDKP microparticles with diameter between 0.5 and 5.8 [Symbol font/0x6D]m) characterized by about 44.5% respirable fraction in order for delivering peptide drug such as GLP-1 for treating diabetes with reasonable expectation of success.  

Regarding the limitation “said cartridge comprises a single dose of the dry powder formulation to be delivered to a patient in a single inhalation, wherein said single dose is sufficient to stimulate meal-induced insulin release from the pancreas” (amended claims 12, 25),  
the closely related FDKP/GLP-1 art (‘838) teaches that GLP-1 is able to increase insulin secretion in type 2 diabetes patient ([0005], [0196], ‘838) which is the common subject matter of ‘587. As far as “…single dose …” is concerned, ’838 teaches that FDKP/GLP-1 dry powder formulation is made with a single dose  to deliver to the subject (rat) by pulmonary inhalation  (see [0181], lines 4-6, ‘838) and is for daily single dose administration (Example 13, [0205], lines 5-7, ‘838), and teaches the “single-dose cartridge” for delivering GLP-1/FDKP dry powder formulation ([0248], lines 4-6, ‘838), and Phase 1a trail  using “single dose” of GLP-1/FDKP inhalation powder to a subject (Example 20, lines  1-4, ‘838). Additionally, ‘838 discloses that administration of a single dose of GLP-1/FDKP inhalation powder will occur at Visit 2 ([0246], lines 4-5, ‘838).  These teachings together are applied to “a single dose of the dry powder formulation to be deliver to a patient in a single inhalation”  (instant claims 12, 25).
The Examples 12 and 20 of ‘838 disclose “single dose” administration of the GLP-1 FDKP formulation (see [0203], Example 12, ‘838), shows that the late surge in native GLP-1 is associated with an increased insulin secretion can be mimicked by post-prandial (i.e. after meal, which reads on “meal-induced insulin release” in claims 12, 15) administration of GLP-1/FDKP inhalation powder (see Example 20, [0239], ‘838) wherein the GLP-1/DKP dry powder formulation increases pancreatic beta cell mass ([0107], lines 9-14, ‘838) from which insulin is secreted as evidenced by [0004] of ‘454; and see also [0189], last 3 lines, ‘838, as applied to instant limitation “wherein said single dose is sufficient to stimulate meal-induced insulin release (i.e. insulin secretion)  from the pancreas” (instant claims 12, 25). 
Thus, the instant  claims and the claims of ‘587 are not patentably distinct from each other.  

[4] Claims 12 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Pat. No. 10342938 (‘938) in view of US 20070059374 (‘374), US 20080260838 (‘838) and US20060040953 (‘953) further as evidenced by US20040002454 (‘454).  Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-19 of ‘938 claim a dry powder inhaler comprising a cartridge  (claim 9 of ‘938) that contains a dry powder formulation comprising FDKP (i.e., 2,5-diketo-3,6-bis(N--X-4-aminobutyl)piperazine, wherein X is fumaryl) and GLP-1 peptide (claims 1, 4, 6 and 8 of ‘938).  
          In the absence of the structural feature of the claimed “configured to  securely engage said cartridge” in instant claims 12 and 25, the  “cartridge” (‘938) is configured to contain the dry powder formulation (claims 1 and 9 of ‘938) ; and thus, the cartridge of ‘938 is an obvious variation of the “cartridge” of instant claims 12 and 25.
Regarding the  “microparticles” of FDKP (instant claims 12, 25), although the claims of ‘938 do not expressly disclose the “microparticles, the closely related art (‘374) teaches GLP-1 loaded FDKP microparticles ([0019]-[0020], ‘374)  and dry powder composition comprising the microparticles ([0029], last three lines, ‘374) wherein the active agent (e.g., GLP-1)  is adsorbed on the surface of the microparticles that comprise fumaryl diketopiperazine (FDKP) ([0014], and [0040], ‘374) wherein the microparticle can be prepared in powder form ([0016], lines 5-9, ‘374). Also, ‘374 teaches that the active agent (including GLP-1 in this case) can be prepared for delivery by inhalation of a dry powder comprising the microparticles ([0029], last two lines, ‘374). This, it is obvious to prepare the dry powder formulation comprising  GLP-1 combined with FDKP microparticle (according to the process of preparing DKP micro-particle with active agent as described at [0034] of ‘374)  for the desired inhalation delivery.
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), although ‘938 does not disclose this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25. Regarding the limitation “said cartridge comprises a single dose of the dry powder formulation to be delivered to a patient in a single inhalation, wherein said single dose is sufficient to stimulate meal-induced insulin release from the pancreas” (amended claims 12, 25),  the closely related FDKP/GLP-1 art (‘838) teaches that GLP-1 is able to increase insulin secretion in type 2 diabetes patient ([0005], [0196], ‘838) which is the common subject matter of ‘938. The Examples 12 and 20 of ‘838 disclose “single dose” administration of the GLP-1 FDKP formulation (see [0203], Example 12, ‘838), shows that the late surge in native GLP-1 is associated with an increased insulin secretion can be mimicked by post-prandial (i.e. after meal, which reads on “meal-induced insulin release” in claims 12, 15) administration of GLP-1/FDKP inhalation powder (see Example 20, [0239], ‘838) wherein the GLP-1/DKP dry powder formulation increases pancreatic beta cell mass ([0107], lines 9-14, ‘838) from which insulin is secreted as evidenced by [0004] of ‘454; and see also [0189], last 3 lines, ‘838, as applied to instant limitation “wherein said single dose is sufficient to stimulate meal-induced insulin release (i.e. insulin secretion)  from the pancreas” (instant claims 12, 25). 
Regarding the limitation “from about 35% to about 75% of the microparticles have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m”  (instant claims 12, 25), the closely related art  ‘953 teaches that the microparticles having size 0.1-10 [Symbol font/0x6D]m in diameter exhibit desirable size distributions as well as good cargo tolerance ([0054], ‘953), and discloses that respirable fraction (%) of the microparticles (particles) between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0073], ‘953) is 44.5% for FDKP formulated bioactive agent insulin (see Table 3 and [0100], lines 1-3, ‘953); said 44.5% reads on instant “about 35% to about 75%  of microparticle (comprising DKP) have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” (instant claims 12, 25). 
In addition, ‘953 teaches the advantage of the FDKP microparticle dry powder formulation (which is the common subject matter of ‘838), i.e., improving the corresponding aerodynamic performance with increasing content of a bioactive agent (encompassing GLP-1) in the microparticles (see [0073], lines 1-5, ‘953). This is because FDKP is able to facilitate transcellular transport of biologically active agents across biological tissues without disrupt cell membrane in vivo or in vitro  ([0062], lines 1-8, ‘953). Thus, the disclosures of ‘953 are in the same field endeavor as ‘938.  It therefore would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to modify the medicament the GLP-1/FDKP microparticles with diameter between 0.5 and 5.8 [Symbol font/0x6D]m) characterized by about 44.5% respirable fraction in order for delivering peptide drug such as GLP-1 for treating diabetes with reasonable expectation of success.  
Regarding the limitation “said cartridge comprises a single dose of the dry powder formulation to be delivered to a patient in a single inhalation, wherein said single dose is sufficient to stimulate meal-induced insulin release from the pancreas” (amended claims 12, 25),  
the closely related FDKP/GLP-1 art (‘838) teaches that GLP-1 is able to increase insulin secretion in type 2 diabetes patient ([0005], [0196], ‘838) which is the common subject matter of ‘938. As far as “…single dose …” is concerned, ’838 teaches that FDKP/GLP-1 dry powder formulation is made with a single dose  to deliver to the subject (rat) by pulmonary inhalation  (see [0181], lines 4-6, ‘838) and is for daily single dose administration (Example 13, [0205], lines 5-7, ‘838), and teaches the “single-dose cartridge” for delivering GLP-1/FDKP dry powder formulation ([0248], lines 4-6, ‘838), and Phase 1a trail  using “single dose” of GLP-1/FDKP inhalation powder to a subject (Example 20, lines  1-4, ‘838). Additionally, ‘838 discloses that administration of a single dose of GLP-1/FDKP inhalation powder will occur at Visit 2 ([0246], lines 4-5, ‘838).  These teachings together are applied to “a single dose of the dry powder formulation to be deliver to a patient in a single inhalation”  (instant claims 12, 25).
The Examples 12 and 20 of ‘838 disclose “single dose” administration of the GLP-1 FDKP formulation (see [0203], Example 12, ‘838), shows that the late surge in native GLP-1 is associated with an increased insulin secretion can be mimicked by post-prandial (i.e. after meal, which reads on “meal-induced insulin release” in claims 12, 15) administration of GLP-1/FDKP inhalation powder (see Example 20, [0239], ‘838) wherein the GLP-1/DKP dry powder formulation increases pancreatic beta cell mass ([0107], lines 9-14, ‘838) from which insulin is secreted as evidenced by [0004] of ‘454; and see also [0189], last 3 lines, ‘838, as applied to instant limitation “wherein said single dose is sufficient to stimulate meal-induced insulin release (i.e. insulin secretion)  from the pancreas” (instant claims 12, 25). Further, ‘838 teaches that the dry powder formulation comprises a diketopiperazine (DKP) salt (instant claims 26, 27) wherein the diketopiperazine (DKP) is 2,5-diketo-3,6-di(4-fumaryl-aminobutyl)piperazine (FDKP) (see [0021], lines 5-8; and [0097], line 13, ‘838).
Thus, the instant  claims and the claims of ‘938 are not patentably distinct from each other.  

[5] Claims 12 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of US Pat. No. 10201672 (‘672) in view of US 20070059374 (‘374), US 20080260838 (‘838), and US20060040953 (‘953) further as evidenced by  US20040002454 (‘454).  Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-27 of ‘672 claim an inhaler comprising a cartridge  that contains a dry powder medicament composition comprising FDKP (i.e., 2,5-diketo-3,6-bis(N--X-4-aminobutyl)piperazine, wherein X is fumaryl) and GLP-1 peptide (claims 4, 6, 11 and 12 of ‘672).  In the absence of the structural feature of the claimed “configured to  securely engage said cartridge” in instant claims 12 and 25, the “cartridge which is configured to hold a dry powder medicament (claim 4 of ‘672) is  applied to the “medicament cartridge” of instant claims 12 and 25.
Regarding the  “microparticles” of FDKP (instant claims 12, 25), although the claims of ‘672 do not expressly disclose the “microparticles, the closely related art (‘374) teaches GLP-1 loaded FDKP microparticles ([0019]-[0020], ‘374)  and dry powder composition comprising the microparticles ([0029], last three lines, ‘374) wherein the active agent (e.g., GLP-1)  is adsorbed on the surface of the microparticles that comprise fumaryl diketopiperazine (FDKP) ([0014], and [0040], ‘374) wherein the microparticle can be prepared in powder form ([0016], lines 5-9, ‘374). Also, ‘374 teaches that the active agent (including GLP-1 in this case) can be prepared for delivery by inhalation of a dry powder comprising the microparticles ([0029], last two lines, ‘374). This, it is obvious to prepare the dry powder formulation comprising  GLP-1 combined with FDKP microparticle (according to the process of preparing DKP micro-particle with active agent as described at [0034] of ‘374)  for the desired inhalation delivery.
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), although ‘672 does not disclose this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.
Regarding the limitation “from about 35% to about 75% of the microparticles have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m”  (instant claims 12, 25), the closely related art  ‘953 teaches that the microparticles having size 0.1-10 [Symbol font/0x6D]m in diameter exhibit desirable size distributions as well as good cargo tolerance ([0054], ‘953), and discloses that respirable fraction (%) of the microparticles (particles) between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0073], ‘953) is 44.5% for FDKP formulated bioactive agent insulin (see Table 3 and [0100], lines 1-3, ‘953); said 44.5% reads on instant “about 35% to about 75%  of microparticle (comprising DKP) have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” (instant claims 12, 25). 
In addition, ‘953 teaches the advantage of the FDKP microparticle dry powder formulation (which is the common subject matter of ‘838), i.e., improving the corresponding aerodynamic performance with increasing content of a bioactive agent (encompassing GLP-1) in the microparticles (see [0073], lines 1-5, ‘953). This is because FDKP is able to facilitate transcellular transport of biologically active agents across biological tissues without disrupt cell membrane in vivo or in vitro  ([0062], lines 1-8, ‘953). Thus, the disclosures of ‘953 are in the same field endeavor as ‘672.  It therefore would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to modify the medicament the GLP-1/FDKP microparticles with diameter between 0.5 and 5.8 [Symbol font/0x6D]m) characterized by about 44.5% respirable fraction in order for delivering peptide drug such as GLP-1 for treating diabetes with reasonable expectation of success.  

Regarding the limitation “said cartridge comprises a single dose of the dry powder formulation to be delivered to a patient in a single inhalation, wherein said single dose is sufficient to stimulate meal-induced insulin release from the pancreas” (amended claims 12, 25),  
the closely related FDKP/GLP-1 art (‘838) teaches that GLP-1 is able to increase insulin secretion in type 2 diabetes patient ([0005], [0196], ‘838) which is the common subject matter of ‘672. As far as “…single dose …” is concerned, ’838 teaches that FDKP/GLP-1 dry powder formulation is made with a single dose  to deliver to the subject (rat) by pulmonary inhalation  (see [0181], lines 4-6, ‘838) and is for daily single dose administration (Example 13, [0205], lines 5-7, ‘838), and teaches the “single-dose cartridge” for delivering GLP-1/FDKP dry powder formulation ([0248], lines 4-6, ‘838), and Phase 1a trail  using “single dose” of GLP-1/FDKP inhalation powder to a subject (Example 20, lines  1-4, ‘838). Additionally, ‘838 discloses that administration of a single dose of GLP-1/FDKP inhalation powder will occur at Visit 2 ([0246], lines 4-5, ‘838).  These teachings together are applied to “a single dose of the dry powder formulation to be deliver to a patient in a single inhalation”  (instant claims 12, 25).
The Examples 12 and 20 of ‘838 disclose “single dose” administration of the GLP-1 FDKP formulation (see [0203], Example 12, ‘838), shows that the late surge in native GLP-1 is associated with an increased insulin secretion can be mimicked by post-prandial (i.e. after meal, which reads on “meal-induced insulin release” in claims 12, 15) administration of GLP-1/FDKP inhalation powder (see Example 20, [0239], ‘838) wherein the GLP-1/DKP dry powder formulation increases pancreatic beta cell mass ([0107], lines 9-14, ‘838) from which insulin is secreted as evidenced by [0004] of ‘454; and see also [0189], last 3 lines, ‘838, as applied to instant limitation “wherein said single dose is sufficient to stimulate meal-induced insulin release (i.e. insulin secretion)  from the pancreas” (instant claims 12, 25). Further, ‘838 teaches that the dry powder formulation comprises a diketopiperazine (DKP) salt (instant claims 26, 27) wherein the diketopiperazine (DKP) is 2,5-diketo-3,6-di(4-fumaryl-aminobutyl)piperazine (FDKP) (see [0021], lines 5-8; and [0097], line 13, ‘838).
Thus, the instant  claims and the claims of ‘672 are not patentably distinct from each other.  

[6] Claims 12 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Pat. No. 9802012 (‘012) in view of US 20070059374 (‘374), US 20080260838 (‘838), and US20060040953 (‘953) further as evidenced by US20040002454 (‘454).  Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-19 of ‘012 claim an inhaler comprising a cartridge  that contains a dry powder composition comprising FDKP (i.e., 2,5-diketo-3,6-bis(N--X-4-aminobutyl)piperazine, wherein X is fumaryl) and GLP-1 peptide (claims 3, 6 -7, 16 and 17 of ‘012).  In the absence of the structural feature of the claimed “configured to  securely engage said cartridge” in instant claims 12 and 25, the “cartridge which is configured to adapt to the inhaler that is an inhalation device” disclosed by ‘012 is applied to the “cartridge” of instant claims 12 and 25.
Regarding the  “microparticles” of FDKP (instant claims 12, 25), although the claims of ‘012 do not expressly disclose the “microparticles, the closely related art (‘374) teaches GLP-1 loaded FDKP microparticles ([0019]-[0020], ‘374)  and dry powder composition comprising the microparticles ([0029], last three lines, ‘374) wherein the active agent (e.g., GLP-1)  is adsorbed on the surface of the microparticles that comprise fumaryl diketopiperazine (FDKP) ([0014], and [0040], ‘374) wherein the microparticle can be prepared in powder form ([0016], lines 5-9, ‘374). Also, ‘374 teaches that the active agent (including GLP-1 in this case) can be prepared for delivery by inhalation of a dry powder comprising the microparticles ([0029], last two lines, ‘374). This, it is obvious to prepare the dry powder formulation comprising  GLP-1 combined with FDKP microparticle (according to the process of preparing DKP micro-particle with active agent as described at [0034] of ‘374)  for the desired inhalation delivery.
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), although ‘012 does not disclose this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.

Regarding the limitation “from about 35% to about 75% of the microparticles have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m”  (instant claims 12, 25), the closely related art  ‘953 teaches that the microparticles having size 0.1-10 [Symbol font/0x6D]m in diameter exhibit desirable size distributions as well as good cargo tolerance ([0054], ‘953), and discloses that respirable fraction (%) of the microparticles (particles) between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0073], ‘953) is 44.5% for FDKP formulated bioactive agent insulin (see Table 3 and [0100], lines 1-3, ‘953); said 44.5% reads on instant “about 35% to about 75%  of microparticle (comprising DKP) have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” (instant claims 12, 25). 
In addition, ‘953 teaches the advantage of the FDKP microparticle dry powder formulation (which is the common subject matter of ‘838), i.e., improving the corresponding aerodynamic performance with increasing content of a bioactive agent (encompassing GLP-1) in the microparticles (see [0073], lines 1-5, ‘953). This is because FDKP is able to facilitate transcellular transport of biologically active agents across biological tissues without disrupt cell membrane in vivo or in vitro  ([0062], lines 1-8, ‘953). Thus, the disclosures of ‘953 are in the same field endeavor as ‘012.  It therefore would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to modify the medicament the GLP-1/FDKP microparticles with diameter between 0.5 and 5.8 [Symbol font/0x6D]m) characterized by about 44.5% respirable fraction in order for delivering peptide drug such as GLP-1 for treating diabetes with reasonable expectation of success.  
Regarding the limitation “said cartridge comprises a single dose of the dry powder formulation to be delivered to a patient in a single inhalation, wherein said single dose is sufficient to stimulate meal-induced insulin release from the pancreas” (amended claims 12, 25),  
the closely related FDKP/GLP-1 art (‘838) teaches that GLP-1 is able to increase insulin secretion in type 2 diabetes patient ([0005], [0196], ‘838) which is the common subject matter of ‘012. As far as “…single dose …” is concerned, ’838 teaches that FDKP/GLP-1 dry powder formulation is made with a single dose  to deliver to the subject (rat) by pulmonary inhalation  (see [0181], lines 4-6, ‘838) and is for daily single dose administration (Example 13, [0205], lines 5-7, ‘838), and teaches the “single-dose cartridge” for delivering GLP-1/FDKP dry powder formulation ([0248], lines 4-6, ‘838), and  Phase 1a trail  using “single dose” of GLP-1/FDKP inhalation powder to a subject (Example 20, lines  1-4, ‘838). Additionally, ‘838 discloses that administration of a single dose of GLP-1/FDKP inhalation powder will occur at Visit 2 ([0246], lines 4-5, ‘838).  These teachings together are applied to “a single dose of the dry powder formulation to be deliver to a patient in a single inhalation”  (instant claims 12, 25).
The Examples 12 and 20 of ‘838 disclose “single dose” administration of the GLP-1 FDKP formulation (see [0203], Example 12, ‘838), shows that the late surge in native GLP-1 is associated with an increased insulin secretion can be mimicked by post-prandial (i.e. after meal, which reads on “meal-induced insulin release” in claims 12, 15) administration of GLP-1/FDKP inhalation powder (see Example 20, [0239], ‘838) wherein the GLP-1/DKP dry powder formulation increases pancreatic beta cell mass ([0107], lines 9-14, ‘838) from which insulin is secreted as evidenced by [0004] of ‘454; and see also [0189], last 3 lines, ‘838, as applied to instant limitation “wherein said single dose is sufficient to stimulate meal-induced insulin release (i.e. insulin secretion)  from the pancreas” (instant claims 12, 25). 
Further, ‘838 teaches that the dry powder formulation comprises a diketopiperazine (DKP) salt (instant claims 26, 27) wherein the diketopiperazine (DKP) is 2,5-diketo-3,6-di(4-fumaryl-aminobutyl)piperazine (FDKP) (see [0021], lines 5-8; and [0097], line 13, ‘838).
Thus, the instant  claims and the claims of ‘012 are not patentably distinct from each other.  

    [7] Claims 12 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Pat. No. 9662461 (‘461) in view of US 20070059374 (‘374), US 20080260838 (‘838), and US20060040953 (‘953) further as evidenced by US20040002454 (‘454). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-15 of ‘461  claim  an inhaler comprising a cartridge  that contains a dry powder composition comprising FDKP (i.e., 2,5-diketo-3,6-bis(N--X-4-aminobutyl)piperazine, wherein X is fumaryl) and GLP-1 peptide (claims 1, 4, 6 and 9 of ‘461).  In the absence of the structural feature of the claimed “configured to  securely engage said cartridge” in instant claims 12 and 25, the claimed inhaler (‘461) is configured to accept a cartridge containing the dry powder (claim 1 of ‘461) wherein the cartridge of ‘461 is an obvious variation of the “cartridge” of instant claims 12 and 25.
Regarding the  “microparticles” of FDKP (instant claims 12, 25), although the claims of ‘461 do not expressly disclose the “microparticles, the closely related art (‘374) teaches GLP-1 loaded FDKP microparticles ([0019]-[0020], ‘374)  and dry powder composition comprising the microparticles ([0029], last three lines, ‘374) wherein the active agent (e.g., GLP-1)  is adsorbed on the surface of the microparticles that comprise fumaryl diketopiperazine (FDKP) ([0014], and [0040], ‘374) wherein the microparticle can be prepared in powder form ([0016], lines 5-9, ‘374). Also, ‘374 teaches that the active agent (including GLP-1 in this case) can be prepared for delivery by inhalation of a dry powder comprising the microparticles ([0029], last two lines, ‘374). This, it is obvious to prepare the dry powder formulation comprising  GLP-1 combined with FDKP microparticle (according to the process of preparing DKP micro-particle with active agent as described at [0034] of ‘374)  for the desired inhalation delivery.
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), although ‘461 does not disclose this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.
Regarding the limitation “from about 35% to about 75% of the microparticles have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m”  (instant claims 12, 25), the closely related art  ‘953 teaches that the microparticles having size 0.1-10 [Symbol font/0x6D]m in diameter exhibit desirable size distributions as well as good cargo tolerance ([0054], ‘953), and discloses that respirable fraction (%) of the microparticles (particles) between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0073], ‘953) is 44.5% for FDKP formulated bioactive agent insulin (see Table 3 and [0100], lines 1-3, ‘953); said 44.5% reads on instant “about 35% to about 75%  of microparticle (comprising DKP) have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” (instant claims 12, 25). 
In addition, ‘953 teaches the advantage of the FDKP microparticle dry powder formulation (which is the common subject matter of ‘838), i.e., improving the corresponding aerodynamic performance with increasing content of a bioactive agent (encompassing GLP-1) in the microparticles (see [0073], lines 1-5, ‘953). This is because FDKP is able to facilitate transcellular transport of biologically active agents across biological tissues without disrupt cell membrane in vivo or in vitro  ([0062], lines 1-8, ‘953). Thus, the disclosures of ‘953 are in the same field endeavor as ‘461.  It therefore would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to modify the medicament the GLP-1/FDKP microparticles with diameter between 0.5 and 5.8 [Symbol font/0x6D]m) characterized by about 44.5% respirable fraction in order for delivering peptide drug such as GLP-1 for treating diabetes with reasonable expectation of success.  
Regarding the limitation “said cartridge comprises a single dose of the dry powder formulation to be delivered to a patient in a single inhalation, wherein said single dose is sufficient to stimulate meal-induced insulin release from the pancreas” (amended claims 12, 25),  
the closely related FDKP/GLP-1 art (‘838) teaches that GLP-1 is able to increase insulin secretion in type 2 diabetes patient ([0005], [0196], ‘838) which is the common subject matter of ‘461. As far as “…single dose …” is concerned, ’838 teaches that FDKP/GLP-1 dry powder formulation is made with a single dose  to deliver to the subject (rat) by pulmonary inhalation  (see [0181], lines 4-6, ‘838) and is for daily single dose administration (Example 13, [0205], lines 5-7, ‘838), and teaches the “single-dose cartridge” for delivering GLP-1/FDKP dry powder formulation ([0248], lines 4-6, ‘838), and Phase 1a trail  using “single dose” of GLP-1/FDKP inhalation powder to a subject (Example 20, lines  1-4, ‘838). Additionally, ‘838 discloses that administration of a single dose of GLP-1/FDKP inhalation powder will occur at Visit 2 ([0246], lines 4-5, ‘838).  These teachings together are applied to “a single dose of the dry powder formulation to be deliver to a patient in a single inhalation”  (instant claims 12, 25).
The Examples 12 and 20 of ‘838 disclose “single dose” administration of the GLP-1 FDKP formulation (see [0203], Example 12, ‘838), shows that the late surge in native GLP-1 is associated with an increased insulin secretion can be mimicked by post-prandial (i.e. after meal, which reads on “meal-induced insulin release” in claims 12, 15) administration of GLP-1/FDKP inhalation powder (see Example 20, [0239], ‘838) wherein the GLP-1/DKP dry powder formulation increases pancreatic beta cell mass ([0107], lines 9-14, ‘838) from which insulin is secreted as evidenced by [0004] of ‘454; and see also [0189], last 3 lines, ‘838, as applied to instant limitation “wherein said single dose is sufficient to stimulate meal-induced insulin release (i.e. insulin secretion)  from the pancreas” (instant claims 12, 25). 
Further, ‘838 teaches that the dry powder formulation comprises a diketopiperazine (DKP) salt (instant claims 26, 27) wherein the diketopiperazine (DKP) is 2,5-diketo-3,6-di(4-fumaryl-aminobutyl)piperazine (FDKP) (see [0021], lines 5-8; and [0097], line 13, ‘838).
Thus, the instant  claims and the claims of ‘461 are not patentably distinct from each other.  

  [8] Claims 12 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Pat. No. 9358352 (‘352) in view of US 20070059374 (‘374), US 20080260838 (‘838), US 20070215149  (‘149) and US20060040953 (‘953)  further as evidence by US20040002454 (‘454).  Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-13 of ‘352 claim an inhaler comprising a cartridge  that contains a dry powder composition comprising FDKP (i.e., 2,5-diketo-3,6-bis(N--X-4-aminobutyl)piperazine, wherein X is fumaryl) and GLP-1 peptide (claims 1, 4, 5, 9 and 10 of ‘352). Regarding “inhaler operably configured to securely engage said cartridge”, it has been known from the inhaler art (‘149) that a dry powder inhaler comprising a micro-cartridge (that is within breadth  of  a medicament “cartridge” of amended claims 12, 25) is configured to securely hold the micro-cartridge ([0101], lines 3 and 11-12, ‘149) useful for delivering peptide drug for diabetes therapy ([0012] and [0059], lines 12-13, ‘149), which together are the common subject matter of ‘488. Thus, it would have been obvious for one or ordinary skill in the art to use the inhaler taught by ‘149 in the place of the inhaler of ‘352, wherein the inhaler (‘149) is loaded with the disposable micro-cartridges which holds GLP-1 /FDKP drug powder for delivering to a diabetic patient wherein the dry powder formulation comprising GLP-1/FDKP microparticle with reasonable expectation of success.
Regarding the  “microparticles” of FDKP (instant claims 12, 25), although the claims of ‘352  do not expressly disclose the “microparticles, the closely related art (‘374) teaches GLP-1 loaded FDKP microparticles ([0019]-[0020], ‘374)  and dry powder composition comprising the microparticles ([0029], last three lines, ‘374) wherein the active agent (e.g., GLP-1)  is adsorbed on the surface of the microparticles that comprise fumaryl diketopiperazine (FDKP) ([0014], and [0040], ‘374) wherein the microparticle can be prepared in powder form ([0016], lines 5-9, ‘374). Also, ‘374 teaches that the active agent (including GLP-1 in this case) can be prepared for delivery by inhalation of a dry powder comprising the microparticles ([0029], last two lines, ‘374). This, it is obvious to prepare the dry powder formulation comprising  GLP-1 combined with FDKP microparticle (according to the process of preparing DKP micro-particle with active agent as described at [0034] of ‘374)  for the desired inhalation delivery.
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), although ‘352 does not disclose this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.
Regarding the limitation “from about 35% to about 75% of the microparticles have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m”  (instant claims 12, 25), the closely related art  ‘953 teaches that the microparticles having size 0.1-10 [Symbol font/0x6D]m in diameter exhibit desirable size distributions as well as good cargo tolerance ([0054], ‘953), and discloses that respirable fraction (%) of the microparticles (particles) between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0073], ‘953) is 44.5% for FDKP formulated bioactive agent insulin (see Table 3 and [0100], lines 1-3, ‘953); said 44.5% reads on instant “about 35% to about 75%  of microparticle (comprising DKP) have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” (instant claims 12, 25). 
In addition, ‘953 teaches the advantage of the FDKP microparticle dry powder formulation (which is the common subject matter of ‘838), i.e., improving the corresponding aerodynamic performance with increasing content of a bioactive agent (encompassing GLP-1) in the microparticles (see [0073], lines 1-5, ‘953). This is because FDKP is able to facilitate transcellular transport of biologically active agents across biological tissues without disrupt cell membrane in vivo or in vitro  ([0062], lines 1-8, ‘953). Thus, the disclosures of ‘953 are in the same field endeavor as ‘352.  It therefore would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to modify the medicament the GLP-1/FDKP microparticles with diameter between 0.5 and 5.8 [Symbol font/0x6D]m) characterized by about 44.5% respirable fraction in order for delivering peptide drug such as GLP-1 for treating diabetes with reasonable expectation of success.  
Regarding the limitation “said cartridge comprises a single dose of the dry powder formulation to be delivered to a patient in a single inhalation, wherein said single dose is sufficient to stimulate meal-induced insulin release from the pancreas” (amended claims 12, 25),  
the closely related FDKP/GLP-1 art (‘838) teaches that GLP-1 is able to increase insulin secretion in type 2 diabetes patient ([0005], [0196], ‘838) which is the common subject matter of ‘352. As far as “…single dose …” is concerned, ’838 teaches that FDKP/GLP-1 dry powder formulation is made with a single dose  to deliver to the subject (rat) by pulmonary inhalation  (see [0181], lines 4-6, ‘838) and is for daily single dose administration (Example 13, [0205], lines 5-7, ‘838), and teaches the “single-dose cartridge” for delivering GLP-1/FDKP dry powder formulation ([0248], lines 4-6, ‘838), and  Phase 1a trail  using “single dose” of GLP-1/FDKP inhalation powder to a subject (Example 20, lines  1-4, ‘838). Additionally, ‘838 discloses that administration of a single dose of GLP-1/FDKP inhalation powder will occur at Visit 2 ([0246], lines 4-5, ‘838).  These teachings together are applied to “a single dose of the dry powder formulation to be deliver to a patient in a single inhalation”  (instant claims 12, 25).
The Examples 12 and 20 of ‘838 disclose “single dose” administration of the GLP-1 FDKP formulation (see [0203], Example 12, ‘838), shows that the late surge in native GLP-1 is associated with an increased insulin secretion can be mimicked by post-prandial (i.e. after meal, which reads on “meal-induced insulin release” in claims 12, 15) administration of GLP-1/FDKP inhalation powder (see Example 20, [0239], ‘838) wherein the GLP-1/DKP dry powder formulation increases pancreatic beta cell mass ([0107], lines 9-14, ‘838) from which insulin is secreted as evidenced by [0004] of ‘454; and see also [0189], last 3 lines, ‘838, as applied to instant limitation “wherein said single dose is sufficient to stimulate meal-induced insulin release (i.e. insulin secretion)  from the pancreas” (instant claims 12, 25). 
Thus, the instant  claims and the claims of ‘352 are not patentably distinct from each other.  

 [9] Claims 12 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. No. 9339615 (‘615) which is owned by the same assignee MannKind Corporation, in view of US 20070059374 (‘374), US 20080260838 (‘838), and US20060040953 (‘953) further as evidenced by US20040002454 (‘454).   Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-20 of ‘615 claim  an inhaler comprising a cartridge  that contains a medicament composition comprising FDKP (i.e., 2,5-diketo-3,6-bis(N--X-4-aminobutyl)piperazine, wherein X is fumaryl) and GLP-1 peptide (claims 2, 4 and 7-9  of ‘615). In the absence of the structural feature of the claimed “configured to  securely engage said cartridge” in instant claims 12 and 25. The cartridge (‘615) is configured to hold a medicament (claim 1 of ‘615) which is applied to  instant “medicament  cartridge” of claims 12 and 25. 
 Regarding the  “microparticles” of FDKP (instant claims 12, 25), although the claims of ‘615 do not expressly disclose the “microparticles, the closely related art (‘374) teaches GLP-1 loaded FDKP microparticles ([0019]-[0020], ‘374)  and dry powder composition comprising the microparticles ([0029], last three lines, ‘374) wherein the active agent (e.g., GLP-1)  is adsorbed on the surface of the microparticles that comprise fumaryl diketopiperazine (FDKP) ([0014], and [0040], ‘374) wherein the microparticle can be prepared in powder form ([0016], lines 5-9, ‘374). Also, ‘374 teaches that the active agent (including GLP-1 in this case) can be prepared for delivery by inhalation of a dry powder comprising the microparticles ([0029], last two lines, ‘374). This, it is obvious to prepare the dry powder formulation comprising  GLP-1 combined with FDKP microparticle (according to the process of preparing DKP micro-particle with active agent as described at [0034] of ‘374)  for the desired inhalation delivery.
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), although ‘615 does not disclose this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.
Regarding the limitation “from about 35% to about 75% of the microparticles have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m”  (instant claims 12, 25), the closely related art  ‘953 teaches that the microparticles having size 0.1-10 [Symbol font/0x6D]m in diameter exhibit desirable size distributions as well as good cargo tolerance ([0054], ‘953), and discloses that respirable fraction (%) of the microparticles (particles) between 0.5 and 5.8 [Symbol font/0x6D]m in diameter ([0073], ‘953) is 44.5% for FDKP formulated bioactive agent insulin (see Table 3 and [0100], lines 1-3, ‘953); said 44.5% reads on instant “about 35% to about 75%  of microparticle (comprising DKP) have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” (instant claims 12, 25). 
In addition, ‘953 teaches the advantage of the FDKP microparticle dry powder formulation (which is the common subject matter of ‘838), i.e., improving the corresponding aerodynamic performance with increasing content of a bioactive agent (encompassing GLP-1) in the microparticles (see [0073], lines 1-5, ‘953). This is because FDKP is able to facilitate transcellular transport of biologically active agents across biological tissues without disrupt cell membrane in vivo or in vitro  ([0062], lines 1-8, ‘953). Thus, the disclosures of ‘953 are in the same field endeavor as ‘615.  It therefore would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to modify the medicament the GLP-1/FDKP microparticles with diameter between 0.5 and 5.8 [Symbol font/0x6D]m) characterized by about 44.5% respirable fraction in order for delivering peptide drug such as GLP-1 for treating diabetes with reasonable expectation of success.  
Regarding the limitation “said cartridge comprises a single dose of the dry powder formulation to be delivered to a patient in a single inhalation, wherein said single dose is sufficient to stimulate meal-induced insulin release from the pancreas” (amended claims 12, 25),  
the closely related FDKP/GLP-1 art (‘838) teaches that GLP-1 is able to increase insulin secretion in type 2 diabetes patient ([0005], [0196], ‘838) which is the common subject matter of ‘615. As far as “…single dose …” is concerned, ’838 teaches that FDKP/GLP-1 dry powder formulation is made with a single dose  to deliver to the subject (rat) by pulmonary inhalation  (see [0181], lines 4-6, ‘838) and is for daily single dose administration (Example 13, [0205], lines 5-7, ‘838), and teaches the “single-dose cartridge” for delivering GLP-1/FDKP dry powder formulation ([0248], lines 4-6, ‘838), and Phase 1a trail  using “single dose” of GLP-1/FDKP inhalation powder to a subject (Example 20, lines  1-4, ‘838). Additionally, ‘838 discloses that administration of a single dose of GLP-1/FDKP inhalation powder will occur at Visit 2 ([0246], lines 4-5, ‘838).  These teachings together are applied to “a single dose of the dry powder formulation to be deliver to a patient in a single inhalation”  (instant claims 12, 25).
The Examples 12 and 20 of ‘838 disclose “single dose” administration of the GLP-1 FDKP formulation (see [0203], Example 12, ‘838), shows that the late surge in native GLP-1 is associated with an increased insulin secretion can be mimicked by post-prandial (i.e. after meal, which reads on “meal-induced insulin release” in claims 12, 15) administration of GLP-1/FDKP inhalation powder (see Example 20, [0239], ‘838) wherein the GLP-1/DKP dry powder formulation increases pancreatic beta cell mass ([0107], lines 9-14, ‘838) from which insulin is secreted as evidenced by [0004] of ‘454; and see also [0189], last 3 lines, ‘838, as applied to instant limitation “wherein said single dose is sufficient to stimulate meal-induced insulin release (i.e. insulin secretion)  from the pancreas” (instant claims 12, 25). Further, ‘838 teaches that the dry powder formulation comprises a diketopiperazine (DKP) salt (instant claims 26, 27) wherein the diketopiperazine (DKP) is 2,5-diketo-3,6-di(4-fumaryl-aminobutyl)piperazine (FDKP) (see [0021], lines 5-8; and [0097], line 13, ‘838).
Thus, the instant  claims and the claims of  ‘615 are not patentably distinct from each other.  
The applicants’ response to the above ODP rejections
At page 10, the response filed 1/3/1/2022 submits that the amendment of claims 12 and 25 would obviate the above ODP rejections and the amended claims are patentably distinct from the reference claims. 
The applicant’s argument is found not persuasive because of the above new grounds of the ODP rejection with newly cited reference US20060040953 which provides the teaching and motivation for the limitation “…from about 35% to about 75% of the microparticles have an aerodynamic diameter of less than 5.8 [Symbol font/0x6D]m” set forth in the amended claims 12 and 35. The discussions of the instant  claims and the claims of  the reference claims of US Pat. NOs. 10751488, 10744280, 10376587, 10342938, 10201672, 9802012, 9662461 and 9339615 and 9358352 in view of US20070059374, US20080260838, US20040002454, US20060040953 or/and US20070215149  have been set forth above; they will not reiterated herein. Thus, the ODP rejections are proper and stand.

As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. Thus, in order for a reply to an Office Action that includes a provisional non-statutory double patenting rejection to be considered responsive, filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary.

                                          Conclusion
	  No claims are allowed.
  		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph.D whose telephone number is (5710272-0949.  The examiner can normally be reached on M-F 8:30 am – 5:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel  W. Liu/
Examiner, Art Unit 1656
May 3, 2020 

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653